144 U.S. 568 (1892)
UNITED STATES ex rel. JONES
v.
COUNTY COURT OF MACON COUNTY.
No. 257.
Supreme Court of United States.
Argued March 29, 30, 1892.
Decided April 11, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
Mr. George A. Sanders for plaintiff in error. Mr. T.K. Skinker and Mr. Joseph Shippen filed briefs for same.
Mr. Ben Eli Guthrie for defendant in error.
THE CHIEF JUSTICE:
The judgment is affirmed upon the authority of United States v. County of Macon, 99 U.S. 582.